Exhibit 10.11

LOGO [g25670g77d76.jpg]

December 14, 2009

Mr. John M. Stack

167 West Trail

Stamford, CT 06903

Dear Jack:

This letter will confirm our offer to you of employment with Katonah Debt
Advisors, L.L.C. (“KDA”) (the “Company”), under the terms and conditions that
follow. This letter supersedes the letter agreement dated July 12, 2005 between
you and KDA in its entirety effective as of the date hereof.

 

  1. Term, Position and Duties.

 

  (a) You will be employed as a Managing Director. You will report to the
Portfolio Manager or Managers of various funds managed by the Company.

 

  (b) You agree to perform the duties of your position and such other duties as
may reasonably be assigned to you from time to time including, but not limited
to identifying, analyzing and monitoring loans, bonds, and other instruments
purchased or held by various types of collateralized loan obligation (“CLO”)
funds, synthetic collateralized debt obligation (“CDO”) funds, and other
credit-based funds (collectively “Funds”) as directed by the Portfolio Manager.
You also agree that you will devote your full business time and your best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company.

 

  (c) In addition, you will be a Vice President for Kohlberg Capital Corporation
(the “Corporation”), for which the Company is a wholly-owned affiliate.

 

  2. Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and its Affiliates, the Company will
provide you the following pay and benefits:

 

  (a) Base Salary. The Company will pay you a base salary at the rate of Two
Hundred Twenty Five Thousand Dollars ($225,000) per year, payable in accordance
with the regular payroll practices of the Company and subject to increase from
time to time by the Committee in its discretion.

 

 

295 Madison Avenue, 6th Floor Ÿ New York, NY 10017

Telephone (212) 455-8300 Ÿ Facsimile (212) 983-7654



--------------------------------------------------------------------------------

Mr. John M. Stack    November 6, 2009    Page 2

 

  (b) Bonus Compensation. During employment, you will be considered for a target
annual bonus of One Hundred and Seventy Five Thousand Dollars ($175,000) each
calendar year. You will be considered for an increase in the annual bonus
amount, solely at the discretion of the Committee, based on the future growth
and performance of the Company. Bonus awards will be determined by the Committee
against goals established annually by the Portfolio Manager after consultation
with you. The bonus will be paid on or about January 31 of each succeeding
calendar year.

 

  (c) Participation in Employee Benefit Plans. You will be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided you under this agreement. Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.

 

  3. Confidential Information and Restricted Activities.

 

  (a) Confidential Information. During the course of your employment with the
Company, you will learn of Confidential Information, as defined below, and you
may develop Confidential Information on behalf of the Company. You agree that
you will not use or disclose to any Person (except as required by applicable law
or for the proper performance of your regular duties and responsibilities for
the Company) any Confidential Information obtained by you incident to your
employment or any other association with the Company or any of its Affiliates.
You understand that this restriction shall continue to apply after your
employment terminates, regardless of the reason for such termination.

 

  (b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Company or any of its Affiliates, and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by you shall be the sole and
exclusive property of the Company. You agree to safeguard all Documents and to
surrender to the Company, at the time your employment terminates or at such
earlier time or times as the Committee or its designee may specify, all
Documents then in your possession or control.

 

  (c) Non-Competition. You acknowledge that in your employment with the Company
you will have access to Confidential Information which, if disclosed, would
assist in competition against the Company and its Affiliates and that you will
also generate goodwill for the Company and its Affiliates in the course of your
employment. Therefore, you agree that the following restrictions on your
activities during and after your employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

 

  (i)

While you are employed by the Company and for six (6) months after your
employment terminates (in the aggregate, the “Non-Competition Period”), you
agree that you will not, without the prior written consent of the Company,
directly or



--------------------------------------------------------------------------------

Mr. John M. Stack    November 6, 2009    Page 3

 

  indirectly, own, manage, operate, join, control, finance, or participate in
the ownership, marketing, management, operation, control, fundraising or
financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant, or otherwise use or permit your
name to be used in connection with any business or enterprise engaged in the
United States in the business of structuring CDO or CLO securitization vehicles,
analyzing and acquiring loans and other assets to be held by CDO or CLO
vehicles, arranging for the issuance of debt and preferred securities by CDO or
CLO vehicles, acting as collateral managers for such securitizations, or
performing similar functions.

 

  (ii) You agree that during the Non-Competition Period, you will not, directly
or through any other Person, (i) hire any employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment, (ii) solicit or encourage any customer or
investor of the Company or any of its Affiliates or independent contractor
providing services to the Company or any of its Affiliates to terminate or
diminish its relationship with them or (iii) seek to persuade any customer or
investor or prospective customer or investor of the Company or any of its
Affiliates to conduct with anyone else any business or activity that such
customer or investor or prospective customer or investor conducts or could
conduct with the Company or any of its Affiliates.

 

  (d) In signing this agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this agreement,
including the restraints imposed on you under this Section 3. You agree without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. You further agree that, were you to breach any of the covenants
contained in this Section 3, the damage to the Company and its Affiliates would
be irreparable. You therefore agree that the Company, in addition to any other
remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by you of any of those
covenants, without having to post bond. You and the Company further agree that,
in the event that any provision of this Section 3 is determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. It is also agreed that each
of the Company’s Affiliates shall have the right to enforce all of your
obligations to that Affiliate under this agreement, including without limitation
pursuant to this Section 3.

 

  4. Termination of Employment. Your employment under this agreement may be
terminated at any time pursuant to this Section 4.

 

  (a)

The Company may terminate your employment for cause upon notice to you setting
forth in reasonable detail the nature of the cause. The following shall
constitute cause for



--------------------------------------------------------------------------------

Mr. John M. Stack    November 6, 2009    Page 4

 

  termination: (i) your repeated material failure to perform (other than by
reason of disability), or gross negligence in the performance of, your duties
and responsibilities to the Company or any of its Affiliates which failure is
not cured within thirty (30) days after written notice of such failure or
negligence is delivered to you; (ii) your material breach of this agreement or
any other agreement between you and the Company or any of its Affiliates which
breach is not cured within thirty (30) days after written notice of such breach
is delivered to you; or (iii) commission by you of a felony involving moral
turpitude or fraud with respect to the Company or any of its Affiliates. The
Company also may terminate your employment at any time without cause upon notice
to you.

 

  (b) This agreement shall automatically terminate in the event of your death
during employment, and you shall be entitled to the severance payments set forth
under 5 (a) below. In the event of your death, any amounts owed to you under
this agreement will be paid to the beneficiary designated in writing by you or,
if no beneficiary has been so designated by you, to your estate. In the event
you become disabled during employment and, as a result, are unable to continue
to perform substantially all of your duties and responsibilities under this
agreement, the Company will continue to pay you your base salary and to provide
you benefits in accordance with Section 2(a) above, to the extent permitted by
plan terms, for up to twelve (12) weeks of disability during any period of three
hundred and sixty-five (365) consecutive calendar days. If you are unable to
return to work after twelve (12) weeks of disability, the Company may terminate
your employment, upon written notice to you, and you shall be entitled to the
severance payments set forth under 5(a) below. If any question shall arise as to
whether you are disabled to the extent that you are unable to perform
substantially all of your duties and responsibilities for the Company and its
Affiliates, you shall, at the Company’s request, submit to a medical examination
by a physician selected by the Company to whom you or your guardian, if any, has
no reasonable objection to determine whether you are so disabled and such
determination shall for the purposes of this agreement be conclusive of the
issue. If such a question arises and you fail to submit to the requested medical
examination, the Company’s determination of the issue shall be binding on you.

 

  (c)

You may terminate your employment hereunder for “Good Reason” by providing
written notice to the Company of the condition giving rise to the Good Reason no
later than thirty (30) days following the occurrence of the condition; by giving
the Company thirty (30) days to remedy the condition; and, if the Company fails
to remedy the condition, by terminating your employment within ten (10) days
following the expiration of such thirty (30) day period. For purposes of this
letter agreement, the term “Good Reason” means, without your consent, the
occurrence of one or more of the following events: (i) material diminution in
the nature or scope of your responsibilities, duties or authority as
contemplated by this letter agreement; (ii) failure by the Company to pay the
minimum Bonus Compensation set forth in 2(b) above in any year under this letter
agreement if you have achieved the annual financial target referenced therein;
or (iii) your being required to relocate to a principal place of employment
outside of the New York metropolitan area. For purposes of this paragraph 4(c) a
change in reporting relationships resulting from a



--------------------------------------------------------------------------------

Mr. John M. Stack    November 6, 2009    Page 5

 

  Change in Control will constitute Good Reason. In addition, a termination of
your employment by you for any reason during the 90-day period immediately
following a Change in Control shall be deemed to be a termination for Good
Reason for all purposes of this letter agreement.

 

  5. Severance Payments and Other Matters Related to Termination.

 

  (a) In the event of termination of your employment by the Company without
cause, the Company will continue to pay you your base salary (“severance
payments”) and will continue to contribute to the premium cost of your health
insurance on the same terms and conditions as it contributes for active
employees provided that you make a timely election under the federal law known
as “COBRA”. The Company may, in its sole discretion, elect to cease the
continuation of base salary and contributions toward health insurance premiums
at any point after you have received six (6) months of base salary continuation
and health insurance contributions (or one (1) year if you are terminated by the
Company within ninety (90) days of the completion of a Change in Control)
provided that it also releases you from your remaining obligation under
Section 3(c)(i) above. The Company will also pay you on the date of termination
any base salary earned but not paid through the date of termination and pay for
any vacation time accrued but not used to that date. In addition, the Company
will pay you any bonus compensation and profit sharing payment to which you are
entitled in accordance with Sections 2(b) and 2(c) above, prorated to the date
of termination and payable at the time such monies are payable to Company
executives generally. Any obligation of the Company to provide you severance
payments or other payments or benefits under this Section 5(a) is conditioned,
however, upon your signing and not revoking a release of claims in the form
provided by the Company (the “Employee Release”), which shall be delivered to
you not later than ten (10) business days following the date of termination and
you shall be required to execute the Employee Release and return it to the
Company, if at all, not later than the date determined by the Company to be the
last day of the period it must provide to you by law to consider the Employee
Release. All severance payments will be in the form of salary continuation,
payable in accordance with the normal payroll practices of the Company, and will
begin at the Company’s next regular payroll period following the effective date
of the Employee Release, but shall be retroactive to the date of termination.
Notwithstanding anything else contained in this agreement, no bonus or severance
payments or other payments or benefits will be due and payable under any
provision of this Section 5(a) until the next regular Company payday following
the effective date of the Employee Release.

 

  (b) In the event of termination of your employment by the Company for cause or
by you for any reason, the Company will pay you any base salary earned but not
paid through the date of termination and pay for any vacation time accrued but
not used to that date. The Company shall have no obligation to you for any bonus
or other incentive compensation, benefits continuation or severance payments.



--------------------------------------------------------------------------------

Mr. John M. Stack    November 6, 2009    Page 6

 

  (c) In the event of termination of your employment by death, or by disability,
the Company will pay you any base salary earned but not paid through the date of
termination, pay for any vacation time accrued but not used to that date, and
any bonus or other incentive compensation to which you are entitled in
accordance with Sections 2(b) and 2(c) above, prorated to the date of
termination and payable at the time such bonuses are payable to Company
executives generally. The Company shall have no obligation to you for any
severance payments or benefits continuation.

 

  (d) Except for any rights you may have under Section 5(a) above or under the
federal law known as “COBRA” to continue participation in the Company’s group
health and dental plans at your cost, benefits shall terminate in accordance
with the terms of the applicable benefit plans based on the date of termination
of your employment, without regard to any continuation of base salary or other
payment to you following termination. Your Option and/or Restricted Stock
Agreement will govern your exercise, if any, of your option following
termination of employment.

 

  (e) Provisions of this agreement shall survive any termination if so provided
in this agreement or if necessary or desirable to accomplish the purposes of
other surviving provisions, including without limitation your obligations under
Section 3 of this agreement. The obligation of the Company to make payments to
you under this Section 5 is expressly conditioned upon your continued full
performance of obligations under Section 3 hereof. Upon termination by either
you or the Company, all rights, duties and obligations of you and the Company to
each other shall cease, except as otherwise expressly provided in this
agreement.

 

  6. Definitions. For purposes of this agreement, the following definitions
apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

“Change in Control” means:

 

  (i) The acquisition by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, (excluding, for this purpose,
the Corporation or its Affiliates) of beneficial ownership of 33% or more of
either the then outstanding shares of the Corporation’s common stock or the
combined voting power of the Corporation’s then outstanding voting securities
entitled to vote generally in the election of directors.

 

  (ii)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person who first becomes a director subsequent to the date
hereof whose recommendation, election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent



--------------------------------------------------------------------------------

Mr. John M. Stack    November 6, 2009    Page 7

 

  Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company as described in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall be, for
the purposes of this Agreement, considered as though such person were a member
of the Incumbent Board; or

 

  (iii) Approval by the stockholders of the Company of a reorganization share
exchange, merger or consolidation with respect to which, in any such case, the
persons who were the stockholders of the Company immediately prior to such
reorganization, share exchange, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote in
the election of directors of the reorganized, merged or consolidated company; or

 

  (iv) Liquidation or dissolution of the Company or a sale of all or
substantially all of the assets of the Company.

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this agreement.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

 

  7. Conflicting Agreements. You hereby represent and warrant that your signing
of this agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound and that you are not now subject to any covenants against competition
or similar covenants or any court order that could affect the performance of
your obligations under this agreement. You agree that you will not disclose to
or use on behalf of the Company any proprietary information of a third party
without that party’s consent.

 

  8. Withholding. All payments made by the Company under this agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

  9. Assignment. Neither you nor the Company may make any assignment of this
agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this agreement without your consent to
one of its Affiliates or to any Person with whom the Company shall hereafter
affect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets. This Agreement shall inure
to the benefit of and be binding upon you and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.



--------------------------------------------------------------------------------

Mr. John M. Stack    November 6, 2009    Page 8

 

  10. Severability. If any portion or provision of this agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

  11. Miscellaneous. This agreement sets forth the entire agreement between you
and the Company and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment. This agreement may not be modified or amended,
and no breach shall be deemed to be waived, unless agreed to in writing by you
and an expressly authorized representative of the Committee. The headings and
captions in this agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. This agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument. This is
a Delaware contract and shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

 

  12. Notices. Any notices provided for in this agreement shall be in writing
and shall be effective when delivered in person or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Committee, or to such other address as
either party may specify by notice to the other actually received.

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me at your earliest convenience. We will provide a
countersigned copy for your records.

Sincerely yours,

 

/s/ E.A. Kratzman

E.A. Kratzman President and Portfolio Manager Accepted and agreed:

/s/ John M. Stack

John M. Stack

December 14, 2009

Date cc: Michael Wirth